681 S.E.2d 783 (2009)
DOGWOOD DEVELOPMENT AND MANAGEMENT COMPANY, LLC
v.
WHITE OAK TRANSPORT COMPANY, INC.
No. 303P07-2.
Supreme Court of North Carolina.
August 27, 2009.
J. Dennis Bailey, Winston-Salem, for Dogwood Development.
Elizabeth Brooks Scherer, J. Donald Cowan, Raleigh, Steven D. Smith, for White Oak Transport.
Prior report: 183 N.C.App. 389, 645 S.E.2d 212.
Prior report: ___ N.C.App. ___, 665 S.E.2d 493.

ORDER
Upon consideration of the petition filed on the 18th of September 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."